Citation Nr: 1531690	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran had active service from December 1968 to December 1972, to include service in the Republic of Vietnam.  He is the recipient of the Combat Action Ribbon, the Republic of Vietnam Meritorious Unit Commendation, the Vietnam Campaign Medal, and the Vietnam Service Medal with three stars.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for PTSD.  The issue has been broadened based on evidence containing diagnoses of depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In January 2010, the Veteran and his spouse testified before a Decision Review Officer (DRO) and in August 2010, the Veteran testified before the undersigned at a Travel Board hearing.  Transcripts of both hearings are of record.

In August 2011 and November 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran was represented by an attorney who, in a November 2012 statement, indicated he was no longer representing the Veteran.  Although veterans' service organizations have subsequently submitted documents on behalf of the Veteran, there is no Appointment of Individual as Claimant's  Representative (VA Form 21-22) in the claims file subsequent to the November 2012 withdrawal of representation.  The Veteran is therefore considered unrepresented on this appeal.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have PTSD or a psychiatric disorder that is related to service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in August 2007 and July 2012 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2015.

In its August 2011 remand, the Board instructed that the AOJ inform the Veteran that he could submit lay statements from individuals who witnessed or were contemporaneously informed of his in- and post-service psychiatric symptoms.  The July 2012 VCAA letter contained this information.  The AOJ therefore complied with the Board's remand instructions in this regard.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and affording the Veteran multiple VA psychiatric examinations.  In its August 2011 remand, the Board instructed that the AOJ request information and authorization to obtain the records of K. G., a licensed mental health counselor (LMHC), and the F.P.C.  The AOJ requested and received the appropriate information and authorization and obtained these records, and therefore complied with the Board's remand instructions in this regard.  In its November 2014 remand, the Board instructed that the AOJ obtain the records relating to the Social Security Administration's disability determination.  The AOJ obtained these records and therefore complied with the Board's remand instructions in this regard as well.  In addition, the Veteran challenged the adequacy of the September 2007 VA examination and the Board instructed in its August 2011 remand that the Veteran be afforded a new VA psychiatric examination.  Such an examination was conducted in September 2012.  For the reasons indicated below, the VA examination reports of record are adequate, along with the remaining evidence, to decide the claim.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally in this regard, the Veteran's statements in support of the claim are of record, including testimony provided at an August 2010 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his then- representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  The Board will therefore proceed to the merits of the appeal.

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a psychiatric disorder, to include PTSD, as a result of his combat service in the Republic of Vietnam.  The Board disagrees.
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran does not claim entitlement to service connection for disability due to a disease identified as chronic in the relevant statute and regulation and there is no evidence that he has been diagnosed with such disease, for example, a psychosis; 38 C.F.R. § 3.303(b) is therefore inapplicable.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  More generally, 38 U.S.C.A. § 1154(b) provides that where a veteran has engaged in combat with the enemy, his testimony is sufficient to establish service incurrence if consistent with the circumstances of service, even in the absence of service records showing such incurrence.  38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  

There are no references to psychiatric symptoms, treatment, or diagnoses in the service treatment records, and psychiatric examination was normal on the November 1972 separation examination.

A December 2008 private treatment record reflects a diagnosis of alcohol abuse, but no other psychiatric history.  A January 2009 private treatment record duplicates the diagnosis.

A May 2010 private treatment intake assessment by LMHC K.G. indicated a history of alcohol use from March 1969 to the present.  He noted the Veteran's reports of long term issues with depression, anxiety, decreased sleep, night terrors, and increased irritability.  He indicated that there was a DSM-IV diagnosis of PTSD and adjustment disorder.  In a subsequent May 2010 treatment note, LMHC K.G. indicated that he administered the Primary Care PC PTSD Assessment, which is an instrument used to screen for PTSD.  The Veteran answered yes to four out of four questions, "which then is an indicator of positivity for PTSD."  He then administered the PTSD Checklist (PCL M), a 17 question instrument designed to ascertain whether or not an individual is experiencing PTSD.  The Veteran's score was 64, which, according to KMHC K.G., was considered to be PTSD positive in military populations, and he therefore concluded, "it is apparent that he indeed is experiencing PTSD based on this instrument."  In June 2010, LMHC K.G. administered the Mississippi Scale for Combat Related PTSD.  The Veteran's score was 120.  LMHC K.G. noted that the Standard Score for a diagnosis of PTSD is 130 but there is a standard deviation of 18, "so he is real close to the cutoff score for this particular scale whereas on previous instruments he was definitely within the range for diagnosis of PTSD."
 
An April 2010 VA treatment note indicated a diagnosis of depression, but provided no support for that finding, or any indication that the diagnosis was based on the relevant DSM-IV criteria.  Similarly, in November 2010, a VA staff physician included a diagnosis of depression; rather than provide a rationale in support of that diagnosis, the examiner stated that the Veteran was "[a]lert, oriented, very pleasant and cheerful, and did not express any suggestion of depression or suicidal ideation."

The September 2007 and October 2012 VA examinations were each conducted by psychologists.  Each of the psychologists reviewed the claims file and accurately recounted its contents with regard to the Veteran's history, including his claimed stressor of witnessing his squad leader's hands being blown off.  After examining the Veteran, each psychologist concluded that there was no Axis 2 diagnosis, i.e., that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria, to include PTSD.  The September 2007 VA examiner noted that while the Veteran met the stressor criteria, his symptoms did not meet the DSM-IV PTSD criteria.  He did not report re-experiencing of traumatic events, symptoms of numbing of general responsiveness or avoidance, increased arousal, or significant psychosocial impairment that could be attributed to any PTSD-like symptoms.  The September 2007 VA examiner noted that the Veteran did report some disturbed sleep and irritability, but this was attributed to ringing in his ears and itchiness due to his lupus.  This was not seen as suffering from PTSD.  He noted that the Veteran did not report any significant psycho-social dysfunction that could be attributed to any PTSD-like symptoms and did not appear to suffer from any other disorders that were independently responsible for any psychosocial functional impairment, and that no pre-trauma risk factors or other characteristics that might have made the veteran vulnerable to developing PTSD subsequent to trauma exposure were noted.  Consequently, the only diagnosis was alcohol abuse in remission.

Similarly, the September 2012 VA examiner found that the Veteran had a valid stressor that was sufficient to support a diagnosis of PTSD and some PTSD symptoms but the Veteran did not meet the full DSM-IV criteria for PTSD.  He noted that the symptoms did not interfere with the Veteran's functioning and did not fit the DSM-IV criteria.  The examiner had indicated that the Veteran's symptoms did not meet criterion F of the relevant criteria, as the symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning, and the Veteran did not meet the full criteria for PTSD.
 
Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has had PTSD or any psychiatric disorder since he filed his March 2007 claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  If PTSD is diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153(1997).  Moreover, if a medical professional has diagnosed PTSD, the Board "may reject a claim only upon finding a preponderance of the evidence against a PTSD diagnosis, against the occurrence of in-service stressor(s), or against the connection of the present condition to the in-service stressor(s)."  Id.  More generally, "[m]edical professionals are presumed competent to do their job."  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence).  The diagnoses of PTSD and depression by LMHC K.G. and in the VA treatment notes are thus entitled to some probative weight.  However, most of the probative value of a medical opinion comes from its reasoning, and threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The above evidence reflects that the September 2007 and October 2012 opinions were the most probative on the question of whether the Veteran has PTSD, depression, or any other psychiatric disorder because they contain the most extensive reasoning based on an accurate characterization of the evidence.  The other diagnoses were made based on less thorough reasoning, and LMHC K.G. noted conflicting results in the various tests that he conducted, making his diagnosis less definitive.  Moreover, the September 2007 and October 2012 VA examiners were psychologists who are specialists in the realm of psychiatric disorders.

During the DRO and Board hearings and in his written statements, the Veteran challenged the adequacy of the September 2007 VA examination, claiming that it was incomplete and did not accurately reflect his responses, which indicated that he in fact did have PTSD symptoms that met each of the criteria.  The Veteran is competent to report his symptoms and observations, but the September 2007 VA examination report is extensive and does not appear to have ignored the Veteran's symptoms as opposed to discounting them in light of the examination results and the DSM-IV criteria.  Moreover, even if the September 2007 examination were found to be inadequate based on the Veteran's contentions, the October 2012 VA examination is by itself more probative than the other evidence on this question for the reasons indicated above.

In addition, to the extent that the Veteran and his attorney have themselves opined that the Veteran's symptoms warrant a diagnosis of PTSD or another psychiatric disorder, neither has been shown to have the requisite expertise to opine on this complex medical question.  See Clemons, 23 Vet. App. at 6 ("[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Their opinions in this regard are therefore not competent.

Finally, although the Veteran has a diagnosis of alcohol abuse, alcohol abuse or dependence is not a disability for which service connection may be granted as directly incurred in service.  Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).

In sum, although the Board is sympathetic to the claim of this combat veteran and finds that he met the in-service stressor and in-service psychiatric injury or event requirement, the weight of the competent evidence reflects that he does not have PTSD or any other psychiatric disorder and therefore does not have current disability due to the in-service stressor or event.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001) (service connection requires current disability due to disease or injury in service).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


